
	
		II
		111th CONGRESS
		1st Session
		S. 2850
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To permit the use of Federal funds from the Community
		  Development Block Grant Program to be used to remediate damage from the
		  installation of tainted drywall, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chinese Drywall Homeowners Assistance
			 Act.
		2.Use of Federal funds
			 to remediate damage done by tainted drywall
			(a)Road Home
			 ProgramNotwithstanding any
			 other provision of law, any Federal funds provided to the Road Home Program
			 created by the Louisiana Recovery Authority and funded by amounts made
			 available to the State of Louisiana from the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.) may be used to provide any resident of the State of
			 Louisiana, whether a participant or nonparticipant in the Road Home Program,
			 with such monetary assistance as may be necessary to repair or replace tainted
			 drywall.
			(b)CDBG
			 amountsNotwithstanding any
			 other provision of law, including any provision under title I of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), the Secretary
			 of Housing and Urban Development may permit any State or unit of general local
			 government receiving assistance pursuant to section 106 of such Act to use such
			 assistance to provide homeowners residing in such State or unit of general
			 local government with such monetary assistance as may be necessary to repair or
			 replace tainted drywall.
			(c)DefinitionAs
			 used in this section, the term tainted drywall means drywall
			 that—
				(1)was manufactured
			 in the People's Republic of China;
				(2)was imported into
			 the United States during the period beginning on January 1, 2004, and ending on
			 December 31, 2008; and
				(3)contains elevated
			 levels of sulphur or strontium.
				
